NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



TERRY LEE HILL, DOC #762155,                 )
                                             )
              Appellant,                     )
                                             )
v.                                           )
                                             )      Case No. 2D18-1536
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed February 22, 2019.

Appeal from the Circuit Court for Pinellas
County; Chris Helinger, Judge.

Terry Lee Hill, pro se.




PER CURIAM.


              Affirmed.


NORTHCUTT, SLEET, and SALARIO, JJ., Concur.